DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 6/15/2021, in which claims 1, 8, 10, 15, 17, and 19 was amended, claims 5 and 14 was canceled, and claims 1 – 4, 6 – 13, and 15 – 20 was  presented for further examination.
3.	Claims 1 – 4, 6 – 13, and 15 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 – 4, 6 – 13, and 15 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 4, 6 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Sumait et al (Application of pattern search method to power system valve-point economic load dispatch), in view of Zhang  (An Effective Data Transformation Approach for Privacy Preserving Similarity Measurement), and further in view of Zhang et al (Low Memory-Cost Scramble Methods for Constructing Deterministic CS Matrix).
As per claim 1, Al-Sumait et al (Application of pattern search method to power system valve-point economic load dispatch) discloses,
A computerized optimization method for performing pattern searching (pg.271 col.1 line 27; “pattern search (PS) optimization technique” and pg.721 Section 3; “pattern search (PS) optimization routine”).
the method 2comprising: 3(a) providing an initial mesh of vectors (pg.722 column 1 lines 5 – 6; “algorithm starts by establishing a set of points called mesh, around the given point”). 
4(b) providing initial points to be used as a base vector establishing a center region of 5the mesh of vectors (pg.722 column 2 lines 7 – 9; “current point could be the initial starting point supplied by the user or it could be computed from the previous step of the algorithm” and pg.722 column 1 lines 15 – 16; “pattern search begins at the initial point X0 that is given as a starting point by the user”). 
8(d) evaluating the model objective function via a subset of transformed mesh of vectors, utilizing a surrogate objective function that, by proxy, enables an approximate or exact evaluation of the model objective function (pg.722 column 1 lines 29 – 31; “The algorithm polls the mesh points by computing their
objective function values until it finds one whose value is smaller than the objective function value of X0”). 
9(e) selecting a next set of base vectors by selecting a most favorable set of 10transformed mesh vectors to correspond with the objective function (pg.722 column 1 lines 34 – 39; “After a successful poll, the algorithm steps to iteration 2
and multiplies the current mesh size by 2, (this is called the expansion factor and has a default value of 2). The mesh at iteration 2 contains the following points: 2*[1 0] + X1,
2*[0 1] + X1, 2*[_10] + X1and 2*[0_1] + X1. The algorithm polls the mesh points until it finds one whose value is smaller”).
11(f) repeating steps (c) through (e) in an iterative sequence until a termination criterion 12of the iterative sequence is met  (pg.722 column 2 lines 15 – 17; “pattern search optimization algorithm will repeat the illustrated steps until it finds the optimal solution for the minimization of the objective function”).
wherein the termination criterion comprises a threshold for an execution time of the method as implemented in a computing environment and 13(g) storing the selected most favorable transformed mesh vectors in a memory (pg.722 column 2 lines  17 – 22; “The algorithm stops when any of the following conditions occurs: …….. The number of iterations performed by the algorithm reaches a predefined value”).

 


	Al-Sumait does not specifically disclose (c) for each base vector, obtaining a transformed mesh via an isometric 7transformation of the initial mesh of vectors.
	However, Zhang  (An Effective Data Transformation Approach for Privacy Preserving Similarity Measurement) in an analogous art discloses,
(c) for each base vector, obtaining a transformed mesh via an isometric 7transformation of the initial mesh of vectors (pg.753 column 1 lines 15 – 20; “translation, rotation and reflection are isometric transformation, and isometric transformation can always write: ……..Where (a1, a2) represent translation vector and Ɵ €  [0,2π ]”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate isometric transformation of the system of Zhang into pattern search of the system of Al-Sumait to distort  attribute values  in order to preserve  privacy information and guarantee valid similarity measurement.
	Neither Al-Sumait et al (Application of pattern search method to power system valve-point economic load dispatch), nor Zhang  (An Effective Data Transformation Approach for Privacy Preserving Similarity Measurement) specifically disclose by selective rotation comprising shuffling rows of the initial mesh of vectors and selectively indexing the initial mesh of vectors.
	However, Zhang et al (Low Memory-Cost Scramble Methods for Constructing Deterministic CS Matrix) in an analogous art discloses,
selective rotation comprising shuffling rows of the initial mesh of vectors and selectively indexing the initial mesh of vectors (pg.3 col.1 lines 21 – 24; “shuffle matrix to break the regular pattern of m × n structured sensing matrix. For this purpose, we first
construct an n × n structured matrix and then pre-randomly select m rows to build the desired one”).
	Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was filed to incorporate matrix shuffle  of the system of Zhang  into Al-Sumait  and Zhang to improve computational process of generating transformation  data that can be easily reconstructed  with minimal memory utilization.

As per claim 2, the rejection of claim 1 is incorporated and further Al-Sumait et al (Application of pattern search method to power system valve-point economic load dispatch) discloses,
comprising providing the initial points in step (b) as one or 2more base vectors (pg.722 column 2 lines 16 – 18; “first iteration, with a scalar = 1 called mesh size, the pattern vectors are constructed as [0 1], [1 0], [_1 0], and [0_1]”).  

As per claim 3, the rejection of claim 1 is incorporated and further Zhang  (An Effective Data Transformation Approach for Privacy Preserving Similarity Measurement) discloses,
1comprising obtaining the transformed mesh in step (c) via one 2or more isometries applied to the initial mesh of vectors and subsequent sequences of vectors (pg.753 column 1 lines 15 – 20; “translation, rotation and reflection are isometric transformation, and isometric transformation can always write: ……..Where (a1, a2) represent translation vector and Ɵ €  [0,2π ]”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate isometric transformation of the system of Zhang into pattern search of the system of Al-Sumait to distort  attribute values  in order to preserve  privacy information and guarantee valid similarity measurement.

As per claim 4, the rejection of claim 1 is incorporated and further Zhang  (An Effective Data Transformation Approach for Privacy Preserving Similarity Measurement) discloses,
ALB.100030comprising applying differing isometries to the initial mesh of vectors per base vector in step (c) upon determining there are multiple base vectors (pg.753 column 1 lines 15 – 20; “translation, rotation and reflection are isometric transformation, and isometric transformation can always write: ……..Where (a1, a2) represent translation vector and Ɵ €  [0,2π ]”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate isometric transformation of the system of Zhang into pattern search of the system of Al-Sumait to distort  attribute values  in order to preserve  privacy information and guarantee valid similarity measurement.

As per claim 6,  the rejection of claim 1 is incorporated and further Al-Sumait et al (Application of pattern search method to power system valve-point economic load dispatch) discloses,
1comprising determining the most favorable transformed mesh 2vectors in step (e) via objective function evaluations or surrogate function evaluations  (pg.722 column 1 lines 11 – 13; “If a point in the mesh is found to improve the objective function at the current point, the new point becomes the current point at the next iteration”).  

As per claim 7,  the rejection of claim 1 is incorporated and further Al-Sumait et al (Application of pattern search method to power system valve-point economic load dispatch) discloses,
1comprising repeating any subset of steps (a) through (e). or 2the entire set of steps (a) through (e), until the termination criterion is met (pg.722 column 2 lines 15 – 17; “pattern search optimization algorithm will repeat the illustrated steps until it finds the optimal solution for the minimization of the objective function”).
  
As per claim 8,  the rejection of claim 1 is incorporated and further Al-Sumait et al (Application of pattern search method to power system valve-point economic load dispatch) discloses,
1wherein the termination criterion comprises one or more 2thresholds for one or more of: 3a number of objective function evaluations or surrogate function evaluations; 4vector magnitudes of the transformed mesh; 6a convergence tolerance of one or more base vectors; 7a convergence tolerance of the objective function evaluations or surrogate function 8evaluations; or 9the objective function evaluations or surrogate function evaluations (pg.722 column 2 lines 17 – 30; “algorithm stops when any of the following conditions occurs: • The mesh size is less than mesh tolerance. • The number of iterations performed by the algorithm reaches a predefined value. • The total number of objective function evaluations performed by the algorithm reaches a pre-set maximum number of function evaluations. • The distance between the point found at one successful poll and the point found at the next successful poll is less than a set tolerance. • The change in the objective function from one successful poll to the next successful poll is less than a function tolerance” and pg.726 column 1 lines 3 – 8; “convergence of optimal solution using PS is shown in Fig. 6, where only about 22 iterations were needed to find the optimal solution. However, PS may be allowed to continue the search in the neighborhood of the optimal point to increase the confidence in the result. PS stops after 44 more iteration and returns the optimal value”).  

As per claim 9,  the rejection of claim 5 is incorporated and further Al-Sumait et al (Application of pattern search method to power system valve-point economic load dispatch) discloses,
comprising performing one or more steps of the method in parallel and distributed computing environments (pg.724 column 2 lines 4 – 6; “pattern search algorithm has been executed for 100 with different starting points to study its performance and effectiveness”).

Claims 10 – 18 are non-transitory computer readable storage medium claim corresponding to method claims 1 – 9 respectively, and reject under the same reason set forth in connection to the rejection of claims 1 – 9 respectively above.

Claims 19 and 20 are system claim corresponding to method claims 1 and 9 respectively, and reject under the same reason set forth in connection to the rejection of claims 1 and 9 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



9/9/2022